In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                No. 02-20-00215-CV

NATHAN ROBINSON AND MISTI                 §    On Appeal from the 271st District
ROBINSON, INDIVIDUALLY AND AS                  Court
REPRESENTATIVES OF ALL PERSONS
SIMILARLY SITUATED, Appellants
                                          §    of Jack County (15-02-019)
V.



HOME OWNERS MANAGEMENT                    §    March 11, 2021
ENTERPRISES, INC. D/B/A HOME OF
TEXAS AND WARRANTY
UNDERWRITERS INSURANCE                    §    Memorandum Opinion by Justice
COMPANY, Appellees                             Bassel

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and the case is remanded to the trial court for further proceedings

consistent with this opinion.
      It is further ordered that Home Owners Management Enterprises, Inc. d/b/a

Home of Texas and Warranty Underwriters Insurance Company shall pay all of the

costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel